Citation Nr: 1020230	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-36 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability 
manifest by abdominal pain.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Veteran's May 2009 substantive appeal, he requested a 
hearing at a local VA office before a Member of the Board.  
In a previous statement, the Veteran had requested a video 
conference hearing with a Member of the Board.  In April 
2010, the Veteran and his representative were sent notice of 
a videoconference hearing scheduled at the Huntington, West 
Virginia RO.  In May 2010, prior to the scheduled 
videoconference hearing, the Veteran's representative 
requested that the Veteran be afforded an in-person hearing 
before a Member of the Board at the Huntington RO.  In-person 
hearings at ROs (also called "Travel Boards") are scheduled 
by the RO.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Huntington, West Virginia 
RO in accordance with the usual 
procedures.  The Veteran and his 
representative should be notified of the 
time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


